Citation Nr: 0602529	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  03-19 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The veteran had active military service from December 1989 
until June 1997.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision, and was remanded in August 
2005.

In May 2005, the veteran had a hearing before the undersigned 
Board member at the RO.


FINDING OF FACT

Audiological testing has failed to show that the veteran has 
a decibel loss of 40 decibels or greater in any of the 
puretone thresholds of 500, 1000, 2000, 3000, or 4000 Hertz; 
losses of 26 decibels or more in any 3 of the aforementioned 
frequencies; or a speech recognition score below 94 percent.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran testified that he was a sonarman on a submarine 
during service for roughly eight years, and indicated that he 
has begun to notice a decrease in his hearing acuity, which 
he attributes to his time in service.

Nevertheless, service medical records fail to show a hearing 
loss disability while the veteran was in service.  An 
audiometry examination in May 1997 showed (with puretone 
thresholds recorded in decibels):

 


HERTZ



500
1000
2000
3000
4000
LEFT
15
15
15
10
15
RIGHT
10
10
10
15
15

Four other in-service audiograms also failed to show a 
hearing loss disability.  Additionally, on his report of 
medical history, conducted at the time of separation, the 
veteran indicated that he did not have, nor had he ever had, 
hearing loss.

Following service, the veteran sought treatment from a 
private doctor in August 1999, indicating that he had noticed 
a progressive deterioration of his hearing acuity since 
service.  However, after an examination, the doctor opined 
that the veteran's hearing was fairly normal. 

VA examinations have also failed to show any hearing loss.  
In November 2001, a VA examiner noted that the otologic 
examination of the veteran was unremarkable and that an 
audiogram revealed perfect auditory thresholds at every 
frequency tested with normal tympanometry and normal speech 
reception threshold scores and discrimination scores.

Similarly, at a September 2005 VA examination, the examiner 
found that an audiogram revealed normal audiometric 
thresholds in both ears, with only a slight audiometric 
threshold shift in the right ear at the 4,000 Hertz 
frequency.  Speech reception threshold and word recognition 
scores were also normal.  The examiner indicated that he 
found no evidence whatsoever that there could conceivably be 
a basis for consideration of hearing loss caused by military 
acoustic trauma as the veteran had hearing well within normal 
limits, even at the time of the examination.

The Board notes that the veteran submitted a statement from a 
family friend who indicated that she had noticed that the 
veteran had trouble hearing.  However, the medical evidence 
has repeatedly failed to show that the veteran has a current 
hearing loss disability, as audiological testing has not 
shown a decibel loss of 40 decibels or greater in any of the 
500 to 4,000 Hertz puretone thresholds; losses in any 3 
frequencies of 26 decibels or more; or a speech recognition 
score below 94 percent.  See 38 C.F.R. § 3.385.  The Board 
notes that in the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Accordingly, the veteran's claim of 
entitlement to service connection for hearing loss is denied. 





II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The RO provided the veteran notice via an October 2001 
letter, which clearly advised him of the first, second and 
third elements required by Pelegrini II.    The letter also 
asked the veteran to inform VA of the evidence he wished VA 
to try to obtain and to send VA the evidence it needed.  In 
addition, a May 2003 statement of the case contained the 
complete text of 38 C.F.R. § 3.159(b)(1), which includes the 
"any evidence in the claimant's possession" language.  In 
this way, the veteran has effectively been provided the 
required notice.

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, it was given prior to a subsequent 
adjudication (in an August 2005 supplemental statement of the 
case).  In short, the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and ample time to respond to VA notices.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).

Service medical records and private treatment records have 
been obtained.  The veteran has also been provided with two 
VA audiometric examinations (the reports of which have been 
associated with the claims file).  Additionally, the veteran 
testified at a hearing before the Board (the transcript of 
which has been associated with the claims file).

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
his claims.


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


